Dear Mr. Ponder:
We are in receipt of your opinion request dated February 1, 1993, which has been assigned to me for research and reply.  You raise the following issue for our review:
     "May a Metropolitan Council Member for the City of Baton Rouge, Parish of East Baton Rouge, concurrently serve as a member of the Recreation and Park Commission for the Parish of East Baton Rouge?"
Resolution of this matter requires review of the Dual Officeholding and Dual Employment laws of the state, LSA-R.S.42:61, et. seq.  The prohibitions are contained within LSA-R.S.42:63; we specifically quote LSA-R.S. 42:63(D), which provides in part:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . ."  (Emphasis added).
A Metropolitan Council member holds local elective office. LSA-R.S. 42:62(1).  A member of the Recreation and Park Commission for the Parish of East Baton Rouge holds a part time appointive office.  LSA-R.S. 42:62(2) and (5) provide, respectively:
     "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof."
     "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time."
"Full time" is defined as at least seven hours per day of work and at least thirty-five hours per week of work.  LSA-R.S.42:62(4).
The position of member of the Recreation and Park Commission falls under the definition of part time appointive office because (1) the position is created by the laws of this state, pursuant to LSA-R.S. 33:4570 and LSA-R.S. 33:4570.1, (2) the member is appointed by the Metropolitan Council, and (3) the member serves in a part time capacity as defined by statute. This office is of the opinion that no prohibition exists against holding local elective office while holding a part time appointive office within a political subdivision.
It is further the opinion of this office that no conflict or incompatibility between these positions exists under LSA-R.S.42:64.  However, the State Ethics Commission should be consulted as to whether the Code of Ethics prohibits such an arrangement. You may direct your inquiry for an opinion to the State Ethics Commission, 7434 Perkins Road, Suite B, Baton Rouge, LA 70808, telephone number 504-765-2308.
Should you have further inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0200E